DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 9 and 11 as being unpatentable over
Lesca et al (U.S. Patent No. 5,286,552) in view of Leonard et al (U.S. Patent No. 5,326,639)
as evidenced by Jackson et al (U.S. Patent Application Publication No. 2008/0045619 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 10 as being unpatentable over Lesca et al (U.S.
Patent No. 5,286,552) in view of Leonard et al (U.S. Patent No. 5,326,639) and further in view of Neubauer (U.S. Patent No. 5,728,335) as evidenced by Jackson et al (U.S. Patent Application Publication No. 2008/0045619 A1), of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s)

reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for
applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was
filed, had possession of the claimed invention. The phrase ‘45 to 75 wt%’ is not disclosed in the
original specification, defining the polyethylene. The phrase ‘25 to 55 wt%’ is also not disclosed
in the original specification, defining the copolymer of ethylene.

5. 	Claims 1 and 8 — 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was
filed, had possession of the claimed invention. The phrase ‘50 to 95 wt%’ is not disclosed in the
original specification, although the phrase ‘about 50 to about 95 wt%’ is disclosed.

6.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications
subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had
possession of the claimed invention. The phrase ‘70 to 95 wt%’ is not disclosed in the original
specification, although the phrase ‘about 70 to about 95 wt%’ is disclosed.


Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.       Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hallam (U.S. Patent No. 5,744,086) in view of Mizoguchi et al (U.S. Patent No. 4,145,468) and Appleyard et al (U.S. Patent Application Publication No. 2002/0173602 A1). 
With regard to Claim 1,  Hallam discloses a film that is a sheet (column 2, lines 61 – 64), for a leather (column 2, lines 65 – 67), comprising a composition comprising  10 – 40 parts by weight of a random copolymer of ethylene and propylene, therefore a polyethylene, and 50 – 80 parts by weight of an ethylene – propylene copolymer that is soluble in xylene (column 1, lines 29 – 55) comprising preferably 75% by weight ethylene or more (column 2, lines 3 – 6); the composition has an MFR value of preferably 15 g/10 min to 100 g/10 min (column 1, lines 56 – 59); no other polymers are required; the film therefore consists of polyethylene and copolymer of ethylene and propylene. The claimed aspect of the film being ‘blown’ is directed to a product – by – process limitation.  Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for a film that is a blown film, as a film is disclosed. The claimed amount of the ethylene – propylene copolymer that is soluble in xylene is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for an entirely soluble ethylene — 3 (column 5, lines 31 – 35). It would have been obvious for one of ordinary skill in the art to provide for a density greater than 0.4 g/cm3, as leather has a density greater than 0.4 g/cm3. Hallam also does not disclose that the polyethylene has a fraction soluble in xylene of less than about 10 wt%. However, Applewood et al disclose that random copolymers of ethylene and propylene usually have a fraction soluble in xylene of 1.0 to 2.5% by weight (paragraph 0018). It would have been obvious for one of ordinary skill in the art to provide for a fraction soluble in xylene of 1.0 to 2.5% by weight, in order to provide for random copolymers of ethylene and propylene having the usual xylene soluble fraction
With regard to Claim 2, a monolayer film is therefore disclosed.
With regard to Claim 3, the claimed thickness is not disclosed. However, Hallam discloses a thickness less than 500 m, because the melting of particles is  disclosed (column 2, lines 58 – 60) having a thickness of not more than 500 m (column 2, lines 45 – 50). Although 
With regard to Claims 4 – 5, the claimed flexural modulus would therefore be obtained.
With regard to Claim 6, the claimed amount of propylene is therefore disclosed.
With regard to Claim 7, the claimed amount of the ethylene – propylene copolymer that is soluble in xylene is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for the claimed amount, which includes 95% by weight, as a soluble ethylene — propylene copolymer is disclosed. 
With regard to Claims 8 and 11, goods packaging is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for the making of a container, such as a bag, as a leather is disclosed.
With regard to Claim 9, a blown film process of producing the film is therefore disclosed.

9. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hallam (U.S. Patent No. 5,744,086) in view of Mizoguchi et al (U.S. Patent No. 4,145,468) and Appleyard et al (U.S. Patent Application Publication No. 2002/0173602 A1) and further in view of Neubauer (U.S. Patent No. 5,728,335).
lam, Mizoguchi et al and Appleyard et al disclose a film as discussed above. Hallam, Mizoguchi et al and Appleyard et al fail to disclose a blown film process under the conditions of a screw length from about 20 to about 40 times the screw diameter, barrel and die temperatures from about 160 to about 240 degrees Celsius, annular die gap equal to or less than about 3 mm and blow up ratio from about 2.2 to about 4.
Neubauer teaches a process for making blown film (column 1, lines 4 – 7) under the
conditions of a screw length from about 16 to about 36 times the screw diameter (column 3,
lines 35 — 39), barrel and die temperatures of 400 degrees Fahrenheit, annular die gap equal to 1
mm and blow up ratio of 4 (column 14, lines 46 — 55) for the purpose of obtaining a film
having advanced strength (column 11, line 46).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
screw length from about 16 to about 36 times the screw diameter, barrel and die temperatures
of 400 degrees Fahrenheit, annular die gap equal to 1 mm and blow up ratio of 4 in order to
obtain a film having advanced strength as taught by Neubauer. Although the disclosed range of
screw length is not identical to the claimed range, the disclosed range overlaps the claimed
range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP
2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 9 and 11 as being unpatentable over Lesca et al (U.S. Patent No. 5,286,552) in view of Leonard et al (U.S. Patent No. 5,326,639) as evidenced by Jackson et al (U.S. Patent Application Publication No. 
Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claims 1 and 8, 35 U.S.C. 112, first paragraph rejection of Claims 1 and 8 – 9 and 35 U.S.C. 112, first paragraph rejection of Claim 7, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated August 25, 2021, that a broad range disclosed in a specification inherently is a disclosure of narrower ranges.
However, no MPEP section or case law is stated by Applicant.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782